Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 28, 2018

                                          No. 04-18-00190-CV

                      IN RE THE GUARDIANSHIP OF JAMES FAIRLEY

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:        Marialyn Barnard, Justice
                Rebeca C. Martinez, Justice
                Patricia O. Alvarez, Justice

        On March 27, 2018, relator filed a petition for writ of mandamus and a motion for
emergency injunctive relief. On March 28, 2018, relator filed an amended motion for emergency
injunctive relief. After considering the petition, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). Relator’s emergency motion and amended emergency motion for injunctive relief are
also DENIED. The court’s opinion will issue at a later date.


                                                          _________________________________
                                                          Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
  This proceeding arises out of Cause No. 2011PC1068, styled In re Guardianship of James E. Fairley, An
Incapacitated Person, pending in the Probate Court No 2, Bexar County, Texas, the Tom Rickhoff presiding. The
Honorable Polly Jackson Spencer signed some of the orders at issue in this proceeding.